Pursuant to the Opinion of this Court dated the 26th day of June, 1990, and pursuant to the State Bar’s motion for an order/mandate nunc pro tunc denominated “Judgment,”
IT IS ORDERED that EDWIN PIERCE YOUNG, JR., be and hereby is disbarred from the practice of law in the State of Arizona, effective the 11th day of May, 1990.
IT IS FURTHER ORDERED that pursuant to Rule 63(a), Rules of the Supreme Court of Arizona, EDWIN PIERCE YOUNG, JR., shall notify all of his clients, within ten (10) days from the date hereof, of his inability to continue to represent them and that they should promptly retain new counsel, and shall promptly inform this court of his compliance with this Order as provided by Rule 63(d), Rules of the Supreme Court of Arizona.
IT IS FURTHER ORDERED AND ADJUDGED that, pursuant to Rule 53(e)(3), Rules of the Supreme Court of Arizona, EDWIN PIERCE YOUNG, JR., shall pay *275$11,480.59 in costs and expenses to the State Bar of Arizona.
IT IS FURTHER ORDERED that EDWIN PIERCE YOUNG, JR., pay restitution to the victims of his misconduct in an amount to be ascertained and recommended by the State Bar, and to be imposed by later order.